 In the Matter of ILLINI COACH COMPANY, SWALLOW COACH LINES,INC., SWALLOW COACH LINES,INC., OF INDIANA, AND AMERICANSTAGES,INC., D/B/AILLINI-SWALLOW LINES,' EMPLOYERSandDIvI-SION#1211,AMALGAMATEDASSOCIATIONOF STREET,ELECTRIC RAIL-WAY AND MOTOR COACH EMPLOYEES OF AMERICA,AFL, PETITIONERCase No. 13-RC-301.-Decided November 10, 1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employers, Illini Coach Company, herein called Illini; Swal-low Coach Lines, Inc., herein called Swallow; Swallow Coach Lines,Inc., of Indiana, herein called Swallow-Indiana; and American Stages,Inc., herein called American, are, and each of them is, engaged incommerce within the meaning of the National Labor Relations Act.2.The labor organization named below claims to represent employ-ees of the Employers.3.A question affecting commerce exists concerning the represen-tation of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :(a)Contention of the parties:The Employers and Petitioner agreethat the unit appropriate for employees of the Employers should in-clude regular, regular-relief, and regular-extra bus drivers, and should1The petition and other formal papers were amended at the hearing to show the correct-names of the Employers.*Chairman Herzog and Members Houston and Gray.80 N. L. R. B., No. 56.273 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclude part-time drivers,2 school bus drivers,3 ticket agents, me-chanics, mechanics' helpers, dispatchers, janitors, washers, office andclerical employees, guards, professional employees, and supervisors asdefined in the Act. The Employers contend that the drivers of eachEmployer constitute a separate unit appropriate for collective bar-gaining.The Petitioner contends that the drivers of the four Em-ployers comprise a single unit appropriate for collective bargaining,but is willing to proceed on the basis of four separate units if theBoard so decides.(b)The operations of the Employers:Illini and its wholly ownedsubsidiaries,Swallow, Swallow-Indiana and American, operatingunder the single trade name of Illini-Swallow Lines, are bus trans-portation companies. Illini, an Illinois corporation, furnishes regu-lar bus service within the State of Illinois and, on special charter, bustransportation from any point in Illinois to any point in the UnitedStates.Swallow,also anIllinois corporation, furnishes regular busservice in and between points in Illinois and Indiana.Swallow-Indiana and American, both Indiana corporations, furnish regulartransportation between terminals in Indiana and way stops. Swallow,Swallow-Indiana and American furnish charter services from anypoint on their respective routes to any point in the United States.To a marked extent, the same individuals serve as directors andofficers of the four companies, so that they are under common control.The four companies employ the same general manager, and the samesuperintendent of operations ; the same person is in charge of theirmaintenance and sales promotions.E. R. Parkhill (who is a directorand officer of three of the companies) and W. T. Parkhill (who is alsoa director and officer of three of the companies) handle labor relationsmatters for all four companies, but must obtain the approval of theBoard of Directors of each company on major labor relations policies.The four companies employ the same purchasing agent for majorsupplies, such as tires and bus parts.The general office for the fourcompanies is located in Champaign, Illinois.A branch office locatedin Danville, Illinois, does the bookkeeping for Swallow and Swallow-Indiana.The four companies maintain separate pay rolls.Theyemploy the same auditor, but keep separate account books, and file sep-arate tax returns.Dispatchers employed by the various individualcompanies dispatch busses of the other companies whenever necessary.2Part-time bus drivers also hold other positions and are employed as drivers for only asmall percentage of their time.They are not qualified,as are the regular drivers, to.operate all types ofbusses.E School bus drivers also hold other positions and drive only part of each school dayduring the9 months of the school year. ILLINI-SWALLOW LINES275Garages and shops are owned and operated by the individual com-panies and provide services principally for that company, but theseshops furnish services to busses of all companies should an emer-gency arise en route.Whenever a facility owned by one company ren-ders services to equipment of any other company, charges are madeto the company receiving such services.Each company pays for itsproportionate use of storage space and bus terminals.The duties of the drivers of the four companies are similar.TheIllini drivers are paid on a mileage basis, while the others are paid onan hourly basis.4However, their take-home pay is substantially thesame, with a small differential in hourly rates due in part to the differ-ences in territories served.The hours, vacations, and seniority bene-fits are substantially the same for drivers of the four companies.There is no interchange of drivers among the four companies.5(c)Past bargaining history:On March 26, 1947, pursuant to aconsent election, the Board certified International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalUnion 798, AFL, herein called the Teamsters, as the collective bar-gaining representative of Illini's bus drivers.°The present issuerespecting the conclusion of the bus drivers of the three subsidiarycompanies was not raised in the earlier proceeding.On May 1, 1947,Illini and the Teamsters entered into a contract for Illini's bus driverseffective until May 1, 1948.There has been no past bargaining historyfor bus drivers of the three subsidiary companies, and no Board deter-mination as to the unit appropriate for them.Under these circumstances, we are of the opinion that bus driversof Illini, Swallow, Swallow-Indiana and American may constitutefour separate units, or one single unit, appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.However, we shall make no final unit determination at this time,but shall first ascertain the desires of the employees of each Employeras expressed in the four separate elections hereinafter directed amongemployees in the following separate voting groups :All regular, regular-relief, and regular-extra bus drivers of IlliniCoach Company, Swallow Coach Lines, Inc., Swallow Coach Lines,Inc., of Indiana, and American Stages, Inc., respectively, excludingpart-time drivers, school bus drivers, ticket agents, mechanics, me-chanics' helpers, dispatchers, janitors, washers, office and clerical em-ployees, guards, professional employees, and supervisors as defined in'The difference in method of pay is based on the custom prevailing in the companyduring November 1946,the time of purchase by Illini.°One driverleft theemploy of one of the Employers and was later hired by anotherof the Employers.° Case No.13-R-3969.817319-49-vol.86--19 276DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act. If the employees in all the voting groups select the Peti-tioner, they will be taken to have indicated their desire to constitutea single unit.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employers, four separateelections by secret ballot shall be conducted as early as possible, butnot later than 30 days from the date of this Direction, under thedirection and supervision of the Regional Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the four voting groups describedin paragraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tions, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire tobe represented, for purposes of collective bargaining, by Division#122, Amalgamated Association of Street, Electric Railway andMotor Coach Employees of America, AFL.